OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds II (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: January 31, 2016 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2016 COMMON STOCKS—96.7% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 178,292 $ AEROSPACE & DEFENSE—3.6% Hexcel Corp. 51,060 2,112,863 Honeywell International, Inc. 962,900 99,371,280 Lockheed Martin Corp. 188,555 39,785,105 The Boeing Co. 400,800 48,148,104 AIRLINES—1.0% Delta Air Lines, Inc. 968,100 42,877,149 Spirit Airlines, Inc.* 203,300 8,497,940 ALTERNATIVE CARRIERS—0.3% Level 3 Communications, Inc.* 297,100 APPAREL ACCESSORIES & LUXURY GOODS—0.2% lululemon athletica, Inc.* 135,100 APPLICATION SOFTWARE—2.2% Adobe Systems, Inc.* 446,500 39,796,545 salesforce.com, inc.* 1,122,121 76,371,555 AUTO PARTS & EQUIPMENT—1.6% Delphi Automotive PLC. 862,873 56,034,973 Lear Corp. 176,800 18,357,144 WABCO Holdings, Inc.* 89,797 8,050,301 BIOTECHNOLOGY—5.7% ACADIA Pharmaceuticals, Inc.* 596,200 12,335,378 Biogen, Inc.* 257,780 70,389,407 BioMarin Pharmaceutical, Inc.* 155,600 11,517,512 Celgene Corp.* 773,200 77,567,424 Gilead Sciences, Inc. 736,247 61,108,501 Incyte Corp.* 142,900 10,083,024 Vertex Pharmaceuticals, Inc.* 626,828 56,884,641 BREWERS—2.0% Anheuser-Busch InBev SA# 167,700 21,103,368 Molson Coors Brewing Co., Cl. B 919,700 83,214,456 BROADCASTING—0.1% CBS Corp., Cl. B 141,600 BUILDING PRODUCTS—0.4% Fortune Brands Home & Security, Inc. 273,440 13,286,450 Lennox International, Inc. 48,100 5,763,342 CABLE & SATELLITE—1.6% Comcast Corporation, Cl. A 1,537,955 CASINOS & GAMING—0.0% Las Vegas Sands Corp. 1,900 - 3 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE COMMUNICATIONS EQUIPMENT—0.6% Arista Networks, Inc.* 227,758 $ 13,672,313 ARRIS International PLC.* 635,500 16,186,185 NetScout Systems, Inc.* 184,940 3,985,457 CONSUMER FINANCE—0.4% Discover Financial Services 95,500 4,372,945 LendingClub Corp.* 887,981 6,553,300 Synchrony Financial* 368,391 10,469,672 DATA PROCESSING & OUTSOURCED SERVICES—4.3% Alliance Data Systems Corp.* 69,581 13,901,588 Sabre Corp. 1,398,700 35,820,707 Visa, Inc., Cl. A 2,366,656 176,292,205 DIVERSIFIED BANKS—0.1% JPMorgan Chase & Co. 90,600 DRUG RETAIL—1.3% CVS Caremark Corp. 470,381 45,434,101 Walgreens Boots Alliance, Inc. 320,750 25,570,190 FOOD RETAIL—0.8% The Kroger Co. 1,135,800 FOOTWEAR—0.4% NIKE, Inc., Cl. B 326,486 GENERAL MERCHANDISE STORES—0.9% Dollar General Corp. 289,464 21,727,168 Dollar Tree, Inc.* 315,100 25,623,932 HEALTH CARE EQUIPMENT—2.7% Boston Scientific Corp.* 460,700 8,076,071 DexCom, Inc.* 357,999 25,518,169 Edwards Lifesciences Corp.* 593,000 46,378,530 Hologic, Inc.* 425,069 14,426,842 STERIS PLC. 702,500 48,641,100 HEALTH CARE FACILITIES—1.5% Acadia Healthcare Co., Inc.* 105,200 6,420,356 Amsurg Corp.* 314,214 22,997,323 HCA Holdings, Inc.* 443,151 30,834,446 Universal Health Services, Inc., Cl. B 186,200 20,973,568 HOME ENTERTAINMENT SOFTWARE—0.6% Activision Blizzard, Inc. 251,900 8,771,158 Electronic Arts, Inc.* 354,358 22,872,037 HOME IMPROVEMENT RETAIL—0.3% The Home Depot, Inc. 112,158 - 4 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—1.3% Ctrip.com International Ltd.#* 415,760 $ 17,744,637 Norwegian Cruise Line Holdings Ltd.* 1,061,758 48,171,960 Royal Caribbean Cruises Ltd. 66,300 5,433,948 HOUSEWARES & SPECIALTIES—2.1% Jarden Corp.* 1,370,877 72,725,025 Newell Rubbermaid, Inc. 1,038,000 40,253,640 INDUSTRIAL CONGLOMERATES—0.1% General Electric Co. 203,722 INDUSTRIAL GASES—0.6% Air Products & Chemicals, Inc. 245,525 INTEGRATED TELECOMMUNICATION SERVICES—0.3% Verizon Communications, Inc. 268,500 INTERNET RETAIL—4.8% Amazon.com, Inc.* 402,253 236,122,511 NetFlix, Inc.* 175,980 16,162,003 INTERNET SOFTWARE & SERVICES—15.6% Alibaba Group Holding Ltd.#* 30,700 2,057,821 Alphabet, Inc., Cl. C* 572,046 425,001,576 comScore, Inc.* 118,200 4,554,246 Demandware, Inc.* 59,400 2,520,342 Facebook, Inc., Cl. A* 2,514,418 282,142,844 GrubHub, Inc.* 158,926 2,995,755 LinkedIn Corp., Cl. A* 222,900 44,114,139 Match Group, Inc.* 857,600 10,762,880 Palantir Technologies, Inc., Cl. A* ,@ 348,292 3,517,749 Twitter, Inc.* 185,800 3,121,440 Yahoo! Inc.* 1,496,595 44,164,518 INVESTMENT BANKING & BROKERAGE—0.6% E*TRADE Financial Corp.* 211,700 4,987,652 Morgan Stanley 948,100 24,536,828 LEISURE PRODUCTS—0.4% Coach, Inc. 601,200 LIFE SCIENCES TOOLS & SERVICES—2.2% Thermo Fisher Scientific, Inc. 879,614 MANAGED HEALTH CARE—2.4% Aetna, Inc. 209,377 21,322,953 Humana, Inc. 107,500 17,499,925 UnitedHealth Group, Inc. 769,824 88,652,932 MOVIES & ENTERTAINMENT—0.9% The Walt Disney Co. 383,500 36,746,970 Time Warner, Inc. 190,300 13,404,732 - 5 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.4% Schlumberger Ltd. 112,000 $ 8,094,240 Weatherford International PLC.* 1,671,730 11,267,460 OIL & GAS EXPLORATION & PRODUCTION—0.4% Anadarko Petroleum Corp. 299,391 11,703,194 EOG Resources, Inc. 115,000 8,167,300 OTHER DIVERSIFIED FINANCIAL SERVICES—0.4% Bank of America Corp. 1,472,757 PACKAGED FOODS & MEATS—0.6% General Mills, Inc. 202,200 11,426,322 The Kraft Heinz Co. 111,457 8,700,333 The WhiteWave Foods Co.* 73,800 2,785,950 TreeHouse Foods, Inc.* 102,000 8,094,720 PHARMACEUTICALS—6.2% Allergan PLC.* 467,266 132,904,468 Bristol-Myers Squibb Co. 1,496,025 92,992,914 Eli Lilly & Co. 378,017 29,901,145 Mallinckrodt PLC.* 88,500 5,140,965 Pacira Pharmaceuticals, Inc.* 556,607 33,073,588 Shire PLC. 599,838 33,647,324 RAILROADS—0.6% Union Pacific Corp. 448,047 REGIONAL BANKS—0.4% Citizens Financial Group, Inc. 972,011 RENEWABLE ELECTRICITY—0.1% TerraForm Global, Inc., Cl. A 1,122,737 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 392,300 RESTAURANTS—3.0% McDonald's Corp. 690,922 85,522,325 Starbucks Corp. 827,860 50,309,052 Yum! Brands, Inc. 341,810 24,736,790 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 877,705 SEMICONDUCTOR EQUIPMENT—0.3% Lam Research Corp. 198,500 SEMICONDUCTORS—3.9% Avago Technologies Ltd.* 388,704 51,973,612 Broadcom Corp., Cl. A 937,300 51,242,191 Intel Corp. 225,700 7,001,214 Microsemi Corp.* 1,762,631 55,875,403 NXP Semiconductors NV* 364,161 27,231,959 Skyworks Solutions, Inc. 219,500 15,127,940 - 6 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOFT DRINKS—1.1% PepsiCo, Inc. 604,715 $ SPECIALIZED CONSUMER SERVICES—0.7% ServiceMaster Global Holdings, Inc.* 841,500 SPECIALIZED FINANCE—0.1% McGraw Hill Financial, Inc. 65,800 SPECIALTY CHEMICALS—0.8% PPG Industries, Inc. 191,700 18,234,504 The Sherwin-Williams Co. 95,700 24,467,619 SPECIALTY STORES—0.7% Signet Jewelers Ltd. 299,098 SYSTEMS SOFTWARE—4.8% Fortinet, Inc.* 345,600 9,725,184 Microsoft Corp. 4,278,920 235,725,703 ServiceNow, Inc.* 125,700 7,819,797 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.4% Apple, Inc. 2,911,895 TOBACCO—0.7% Altria Group, Inc. 614,400 TRADING COMPANIES & DISTRIBUTORS—1.1% HD Supply Holdings, Inc.* 1,561,571 41,022,470 United Rentals, Inc.* 336,871 16,139,490 TOTAL COMMON STOCKS (Cost $4,786,932,058) PREFERRED STOCKS—0.7% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 1,537,428 645,720 Choicestream, Inc., Cl. B* ,@,(a) 3,765,639 1,581,568 BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc.* ,@,(a) 2,912,012 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 1,420,438 14,346,424 Palantir Technologies, Inc., Cl. D* ,@ 185,062 1,869,126 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 171,099 TOTAL PREFERRED STOCKS (Cost $32,736,484) MASTER LIMITED PARTNERSHIP—0.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.8% The Blackstone Group LP. 1,625,573 (Cost $53,503,541) - 7 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2016 (Continued) REAL ESTATE INVESTMENT TRUST—1.9% SHARES VALUE MORTGAGE—0.7% Blackstone Mortgage Trust, Inc., Cl. A 1,436,304 $ SPECIALIZED—1.2% Crown Castle International Corp. 778,300 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $108,302,041) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 2,715,111 (Cost $2,715,111) Total Investments (Cost $4,984,189,235) (b) 100.2 % Liabilities in Excess of Other Assets (0.2 )% ) NET ASSETS 100.0 % $ @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Intarcia Therapeutics, Inc. 3/27/14 % % JS Kred SPV I, LLC. 6/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 2/06/15 % % Total $ 44,359,885 0.84 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At January 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $4,984,189,235, amounted to $305,488,083 which consisted of aggregate gross unrealized appreciation of $554,948,496 and aggregate gross unrealized depreciation of $249,460,413. See Notes to Financial Statements - 8 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments - Securities Sold Short (Continued) January 31, 2016 COMMON STOCKS—-3.3% SHARES VALUE AGRICULTURAL & FARM MACHINERY—-0.1% Deere & Co. (69,000 ) $ ) BREWERS—-0.1% The Boston Beer Co., Inc., Cl. A* (19,600 ) ) BROADCASTING—-0.2% Scripps Networks Interactive, Inc., Cl. A (196,200 ) ) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—-0.1% PACCAR, Inc. (90,900 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.7% Automatic Data Processing, Inc. (476,870 ) ) GENERAL MERCHANDISE STORES—-0.2% Target Corp. (145,800 ) ) HOTELS RESORTS & CRUISE LINES—-0.2% Carnival Corp. (165,400 ) ) INDUSTRIAL MACHINERY—-0.2% Nordson Corp. (191,300 ) ) LEISURE PRODUCTS—-0.2% Hasbro, Inc. (119,300 ) ) RESTAURANTS—-0.2% Brinker International, Inc. (264,600 ) ) SEMICONDUCTORS—-0.4% Analog Devices, Inc. (103,900 ) (5,596,054 ) Linear Technology Corp. (148,700 ) (6,353,951 ) Texas Instruments, Inc. (182,700 ) (9,670,311 ) ) SPECIALTY CHEMICALS—-0.2% The Valspar Corp. (137,600 ) ) SYSTEMS SOFTWARE—-0.2% NetSuite, Inc.* (133,300 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.3% Fastenal Co. (201,900 ) (8,189,064 ) WW Grainger, Inc. (35,700 ) (7,021,833 ) ) TOTAL (Proceeds $185,237,425) $ ) * Non-income producing security. See Notes to Financial Statements - 9 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments January 31, 2016 COMMON STOCKS—93.5% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 3,619 $ AEROSPACE & DEFENSE—3.6% Hexcel Corp. 24,450 1,011,741 Honeywell International, Inc. 17,515 1,807,548 AGRICULTURAL & FARM MACHINERY—0.5% Lindsay Corp. 5,510 AIR FREIGHT & LOGISTICS—2.1% FedEx Corp. 5,515 732,833 United Parcel Service, Inc., Cl. B 9,750 908,700 APPLICATION SOFTWARE—1.2% SAP SE# 11,780 AUTO PARTS & EQUIPMENT—2.4% BorgWarner, Inc. 18,195 534,205 Delphi Automotive PLC. 7,260 471,464 Johnson Controls, Inc. 24,140 865,902 AUTOMOBILE MANUFACTURERS—1.9% Tesla Motors, Inc.* 7,545 COMMODITY CHEMICALS—0.7% Calgon Carbon Corp. 33,530 COMMUNICATIONS EQUIPMENT—1.0% Cisco Systems, Inc. 31,190 CONSTRUCTION & ENGINEERING—0.6% AECOM* 16,870 CONSUMER ELECTRONICS—0.9% Harman International Industries, Inc. 9,665 CONSUMER FINANCE—0.5% Synchrony Financial* 14,710 DATA PROCESSING & OUTSOURCED SERVICES—2.5% Alliance Data Systems Corp.* 3,065 612,356 Visa, Inc., Cl. A 17,900 1,333,371 DISTRIBUTORS—1.8% LKQ Corp.* 51,590 DRUG RETAIL—1.6% CVS Caremark Corp. 12,950 ELECTRIC UTILITIES—2.4% Duke Energy Corp. 9,935 748,105 ITC Holdings Corp. 27,560 1,099,644 ELECTRICAL COMPONENTS & EQUIPMENT—4.0% Acuity Brands, Inc. 12,295 2,488,877 SolarCity Corp.* 17,275 615,854 ELECTRONIC EQUIPMENT MANUFACTURERS—0.6% Itron, Inc.* 15,035 - 10 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ENVIRONMENTAL & FACILITIES SERVICES—4.2% Clean Harbors, Inc.* 11,545 $ 511,559 Covanta Holding Corp. 37,680 532,795 Tetra Tech, Inc. 37,500 993,375 Waste Management, Inc. 23,160 1,226,322 FOOTWEAR—3.6% NIKE, Inc., Cl. B 45,380 HOME IMPROVEMENT RETAIL—4.1% The Home Depot, Inc. 25,585 HOUSEHOLD PRODUCTS—1.4% The Procter & Gamble Co. 13,504 HYPERMARKETS & SUPER CENTERS—0.4% Wal-Mart Stores, Inc. 4,540 INDUSTRIAL CONGLOMERATES—1.3% General Electric Co. 34,377 INDUSTRIAL MACHINERY—2.3% Woodward Governor Co. 19,370 894,701 Xylem, Inc. 25,755 925,892 INTERNET RETAIL—3.4% Amazon.com, Inc.* 4,510 INTERNET SOFTWARE & SERVICES—9.3% Alphabet, Inc., Cl. A* 2,530 1,926,216 Alphabet, Inc., Cl. C* 2,536 1,884,121 eBay, Inc.* 21,835 512,249 Facebook, Inc., Cl. A* 25,840 2,899,506 LIFE & HEALTH INSURANCE—0.7% Lincoln National Corp. 12,950 MANAGED HEALTH CARE—2.4% Aetna, Inc. 11,810 1,202,731 Humana, Inc. 4,065 661,741 MOVIES & ENTERTAINMENT—2.1% The Walt Disney Co. 16,885 PACKAGED FOODS & MEATS—1.1% The WhiteWave Foods Co.* 22,670 PHARMACEUTICALS—8.0% Allergan PLC.* 6,980 1,985,321 Bristol-Myers Squibb Co. 28,475 1,770,006 Johnson & Johnson 16,505 1,723,782 Merck & Co., Inc. 14,250 722,048 RENEWABLE ELECTRICITY—0.2% TerraForm Power, Inc., Cl. A 17,705 RESTAURANTS—4.1% Chipotle Mexican Grill, Inc.* 2,905 1,315,878 - 11 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—(CONT.) Starbucks Corp. 30,110 $ 1,829,785 SEMICONDUCTORS—4.9% Broadcom Corp., Cl. A 20,825 1,138,503 ChipMOS TECHNOLOGIES Bermuda Ltd. 22,060 397,080 First Solar, Inc.* 22,100 1,517,386 Intel Corp. 25,545 792,406 SOFT DRINKS—2.2% The Coca-Cola Co. 40,030 SPECIALTY CHEMICALS—0.9% Chemtura Corp.* 27,245 SYSTEMS SOFTWARE—2.2% Microsoft Corp. 31,350 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.4% Apple, Inc. 47,490 4,622,676 EMC Corp. 15,480 383,440 TOTAL COMMON STOCKS (Cost $53,182,625) PREFERRED STOCKS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 31,215 13,110 Choicestream, Inc., Cl. B* ,@,(a) 69,819 29,324 TOTAL PREFERRED STOCKS (Cost $66,853) Total Investments (Cost $53,249,478) (b) 93.5 % Other Assets in Excess of Liabilities 6.5 % NET ASSETS 100.0 % $ @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Total $ 43,954 0.05 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. - 12 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments January 31, 2016 (Continued) (b) At January 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $53,249,478, amounted to $19,613,573 which consisted of aggregate gross unrealized appreciation of $22,124,695 and aggregate gross unrealized depreciation of $2,511,122. See Notes to Financial Statements - 13 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments January 31, 2016 COMMON STOCKS—86.7% SHARES VALUE AEROSPACE & DEFENSE—3.1% Hexcel Corp. 3,834 $ 158,651 TransDigm Group, Inc.* 379 85,173 AIRLINES—1.1% United Continental Holdings, Inc.* 1,715 APPAREL ACCESSORIES & LUXURY GOODS—1.1% Under Armour, Inc., Cl. A* 967 APPLICATION SOFTWARE—1.0% ACI Worldwide, Inc.* 4,364 ASSET MANAGEMENT & CUSTODY BANKS—0.9% WisdomTree Investments, Inc. 6,048 AUTO PARTS & EQUIPMENT—3.7% Delphi Automotive PLC. 3,050 198,067 WABCO Holdings, Inc.* 952 85,347 BIOTECHNOLOGY—2.0% Vertex Pharmaceuticals, Inc.* 1,739 BUILDING PRODUCTS—1.1% Lennox International, Inc. 698 DATA PROCESSING & OUTSOURCED SERVICES—6.8% Alliance Data Systems Corp.* 592 118,276 MAXIMUS, Inc. 3,363 179,483 Sabre Corp. 8,838 226,341 ELECTRONIC EQUIPMENT MANUFACTURERS—2.0% FEI Co. 2,128 ENVIRONMENTAL & FACILITIES SERVICES—2.4% Stericycle, Inc.* 1,572 GENERAL MERCHANDISE STORES—2.2% Dollar Tree, Inc.* 2,098 HEALTH CARE EQUIPMENT—3.0% STERIS PLC. 3,337 HEALTH CARE FACILITIES—5.2% Amsurg Corp.* 2,489 182,170 VCA Antech, Inc.* 4,363 223,691 HEALTH CARE TECHNOLOGY—2.8% Medidata Solutions, Inc.* 5,024 HOME IMPROVEMENT RETAIL—1.2% The Home Depot, Inc. 717 HOTELS RESORTS & CRUISE LINES—2.4% Norwegian Cruise Line Holdings Ltd.* 4,147 HOUSEWARES & SPECIALTIES—3.0% Jarden Corp.* 4,447 INTERNET RETAIL—0.8% Amazon.com, Inc.* 107 INTERNET SOFTWARE & SERVICES—3.4% Criteo SA#* 3,005 88,888 - 14 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Facebook, Inc., Cl. A* 1,572 $ 176,394 LEISURE PRODUCTS—1.6% Coach, Inc. 3,247 OIL & GAS EQUIPMENT & SERVICES—1.2% Weatherford International PLC.* 13,827 PHARMACEUTICALS—1.6% Pacira Pharmaceuticals, Inc.* 2,128 REGIONAL BANKS—1.5% Citizens Financial Group, Inc. 5,578 RESEARCH & CONSULTING SERVICES—4.7% CoStar Group, Inc.* 938 164,497 Verisk Analytics, Inc., Cl. A* 2,796 204,108 SECURITY & ALARM SERVICES—2.0% Tyco International PLC. 4,560 SEMICONDUCTORS—4.2% Microsemi Corp.* 6,082 192,799 Skyworks Solutions, Inc. 1,951 134,463 SPECIALIZED CONSUMER SERVICES—2.7% ServiceMaster Global Holdings, Inc.* 4,966 SPECIALTY CHEMICALS—4.6% Axalta Coating Systems Ltd.* 8,289 197,361 Balchem Corp. 1,836 103,073 The Sherwin-Williams Co. 211 53,947 SPECIALTY STORES—5.1% Signet Jewelers Ltd. 1,100 127,600 Tractor Supply Co. 1,470 129,816 Ulta Salon, Cosmetics & Fragrance, Inc.* 773 140,044 SYSTEMS SOFTWARE—3.6% ServiceNow, Inc.* 2,106 131,014 TubeMogul, Inc.* 13,396 150,973 TRADING COMPANIES & DISTRIBUTORS—3.0% HD Supply Holdings, Inc.* 8,720 WIRELESS TELECOMMUNICATION SERVICES—1.7% SBA Communications Corp., Cl. A* 1,359 TOTAL COMMON STOCKS (Cost $7,056,968) MASTER LIMITED PARTNERSHIP—0.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.8% The Blackstone Group LP. 2,405 (Cost $84,496) - 15 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments January 31, 2016 (Continued) REAL ESTATE INVESTMENT TRUST—3.1% SHARES VALUE MORTGAGE—2.0% Blackstone Mortgage Trust, Inc., Cl. A 6,039 $ SPECIALIZED—1.1% Crown Castle International Corp. 998 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $254,160) Total Investments (Cost $7,395,624) (a) 90.6 % Other Assets in Excess of Liabilities 9.4 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $7,395,624, amounted to $361,397 which consisted of aggregate gross unrealized appreciation of $419,686 and aggregate gross unrealized depreciation of $781,083. See Notes to Financial Statements - 16 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2016 COMMON STOCKS—60.4% SHARES VALUE AEROSPACE & DEFENSE—2.2% Honeywell International, Inc. 12,250 $ 1,264,200 The Boeing Co. 9,905 1,189,888 APPLICATION SOFTWARE—1.7% Blackbaud, Inc. 10,645 654,454 Guidewire Software, Inc.* 9,380 516,275 salesforce.com, inc.* 11,560 786,774 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 18,500 BIOTECHNOLOGY—3.1% ACADIA Pharmaceuticals, Inc.* 6,325 130,864 Celgene Corp.* 10,410 1,044,331 Gilead Sciences, Inc. 9,500 788,500 Incyte Corp.* 6,360 448,762 Vertex Pharmaceuticals, Inc.* 11,905 1,080,379 BREWERS—1.9% Molson Coors Brewing Co., Cl. B 16,720 1,512,826 SABMiller PLC. 9,980 597,652 CABLE & SATELLITE—1.6% Comcast Corporation, Cl. A 32,033 CONSUMER FINANCE—0.6% LendingClub Corp.* 88,920 DATA PROCESSING & OUTSOURCED SERVICES—2.1% Sabre Corp. 24,550 628,726 Vantiv, Inc., CL. A* 13,365 628,823 Visa, Inc., Cl. A 15,625 1,163,906 DRUG RETAIL—0.5% CVS Caremark Corp. 5,595 ELECTRONIC EQUIPMENT MANUFACTURERS—0.7% FLIR Systems, Inc. 28,260 ENVIRONMENTAL & FACILITIES SERVICES—0.6% Stericycle, Inc.* 5,965 FOOD RETAIL—0.2% Whole Foods Market, Inc. 8,180 GENERAL MERCHANDISE STORES—1.4% Burlington Stores, Inc.* 9,940 534,076 Dollar General Corp. 8,800 660,528 Dollar Tree, Inc.* 4,950 402,534 HEALTH CARE EQUIPMENT—2.5% DexCom, Inc.* 7,690 548,143 Edwards Lifesciences Corp.* 8,580 671,042 Hologic, Inc.* 16,109 546,739 Intuitive Surgical, Inc.* 670 362,370 - 17 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT.) STERIS PLC. 9,867 $ 683,191 HEALTH CARE FACILITIES—0.6% Acadia Healthcare Co., Inc.* 1,485 90,630 Universal Health Services, Inc., Cl. B 5,302 597,217 HEALTH CARE SUPPLIES—0.5% Neogen Corp.* 11,590 HOTELS RESORTS & CRUISE LINES—0.8% Norwegian Cruise Line Holdings Ltd.* 19,325 HOUSEWARES & SPECIALTIES—0.5% Jarden Corp.* 10,725 INDUSTRIAL CONGLOMERATES—0.3% Danaher Corp. 4,570 INTERNET RETAIL—2.4% Amazon.com, Inc.* 4,625 INTERNET SOFTWARE & SERVICES—10.5% Alphabet, Inc., Cl. C* 7,087 5,265,287 Criteo SA#* 16,110 476,534 Cvent, Inc.* 18,870 498,357 Demandware, Inc.* 18,155 770,317 Facebook, Inc., Cl. A* 28,310 3,176,665 Palantir Technologies, Inc., Cl. A* ,@ 6,606 66,721 Stamps.com, Inc.* 8,525 799,815 Tencent Holdings Ltd. 15,810 297,023 Yahoo! Inc.* 20,510 605,250 LEISURE PRODUCTS—0.7% Coach, Inc. 21,470 LIFE SCIENCES TOOLS & SERVICES—1.4% Thermo Fisher Scientific, Inc. 12,420 MANAGED HEALTH CARE—1.1% UnitedHealth Group, Inc. 11,355 MOVIES & ENTERTAINMENT—1.1% Lions Gate Entertainment Corp. 29,277 765,594 Live Nation Entertainment, Inc.* 22,440 509,388 OIL & GAS EXPLORATION & PRODUCTION—0.6% Anadarko Petroleum Corp. 16,175 OTHER DIVERSIFIED FINANCIAL SERVICES—0.4% Bank of America Corp. 33,410 PHARMACEUTICALS—3.5% Allergan PLC.* 4,652 1,323,168 Bristol-Myers Squibb Co. 25,475 1,583,526 Pacira Pharmaceuticals, Inc.* 3,985 236,789 Shire PLC.# 5,075 854,123 - 18 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE REGIONAL BANKS—0.7% Citizens Financial Group, Inc. 37,735 $ RENEWABLE ELECTRICITY—0.1% TerraForm Global, Inc., Cl. A 21,123 RESEARCH & CONSULTING SERVICES—1.6% Verisk Analytics, Inc., Cl. A* 25,000 RESTAURANTS—2.7% Fiesta Restaurant Group, Inc.* 15,125 550,550 McDonald's Corp. 9,935 1,229,754 Panera Bread Co., Cl. A* 2,875 557,750 Shake Shack, Inc., Cl. A* 21,470 742,433 SEMICONDUCTOR EQUIPMENT—0.3% Lam Research Corp. 5,040 SEMICONDUCTORS—3.0% Avago Technologies Ltd.* 7,340 981,431 Broadcom Corp., Cl. A 8,655 473,169 Microsemi Corp.* 32,845 1,041,187 NXP Semiconductors NV* 12,440 930,263 SOFT DRINKS—1.6% PepsiCo, Inc. 18,530 SYSTEMS SOFTWARE—3.4% Fortinet, Inc.* 4,320 121,565 Microsoft Corp. 49,495 2,726,680 TubeMogul, Inc.* 94,320 1,062,986 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.7% Apple, Inc. 19,650 TRADING COMPANIES & DISTRIBUTORS—0.7% HD Supply Holdings, Inc.* 31,230 TOTAL COMMON STOCKS (Cost $71,252,177) PREFERRED STOCKS—0.9% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 41,418 187,209 Tolero Pharmaceuticals, Inc.* ,@,(a) 106,120 320,069 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 26,941 272,104 Palantir Technologies, Inc., Cl. D* ,@ 3,510 35,451 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 2,964 TOTAL PREFERRED STOCKS (Cost $803,532) - 19 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2016 (Continued) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Adolor Corp., CPR, 12/31/2049* ,@,(b) 49,870 $ – (Cost $–) – MASTER LIMITED PARTNERSHIP—0.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.9% The Blackstone Group LP. 37,895 (Cost $1,270,738) REAL ESTATE INVESTMENT TRUST—1.1% SHARES VALUE MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 23,640 SPECIALIZED—0.6% Crown Castle International Corp. 7,811 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,338,177) U.S. GOVERNMENT AGENCY OBLIGATIONS (EXCLUDING MORTGAGE-BACKED)—21.9% SHARES VALUE United States Treasury Bill, 0.00% 2/08/16 25,000,000 (Cost $24,998,765) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 159,212 (Cost $159,212) Total Investments (Cost $99,822,601) (c) 85.3 % Other Assets in Excess of Liabilities 14.7 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Adolor Corp., CPR 10/24/11 $– % $– –% Intarcia Therapeutics, Inc. 3/27/14 % % JS Kred SPV I, LLC. 6/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 2/06/15 % % Tolero Pharmaceuticals, Inc. 8/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 1,152,449 1.01 % - 20 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2016 (Continued) (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Right - Contingent Payment Right granted December 13, 2011 and may not be sold. Right is deemed to be illiquid and represents 0.0% of the net assets of the Fund. (c) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $99,822,601, amounted to $2,677,212 which consisted of aggregate gross unrealized appreciation of $5,984,669 and aggregate gross unrealized depreciation of $8,661,881. See Notes to Financial Statements - 21 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) January 31, 2016 COMMON STOCKS—-16.1% SHARES VALUE AGRICULTURAL & FARM MACHINERY—-0.3% Deere & Co. (4,215 ) $ ) APPAREL RETAIL—-0.3% The Gap, Inc. (14,365 ) ) APPLICATION SOFTWARE—-0.1% Workday, Inc., Cl. A* (2,225 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.2% T. Rowe Price Group, Inc. (2,710 ) ) AUTOMOBILE MANUFACTURERS—-0.1% General Motors Co. (4,370 ) ) BREWERS—-0.4% The Boston Beer Co., Inc., Cl. A* (2,210 ) ) BROADCASTING—-0.4% Scripps Networks Interactive, Inc., Cl. A (6,504 ) ) CASINOS & GAMING—-0.2% Wynn Resorts Ltd. (4,055 ) ) COMMUNICATIONS EQUIPMENT—-0.4% Palo Alto Networks, Inc.* (1,815 ) (271,324 ) Polycom, Inc.* (21,585 ) (219,951 ) ) COMPUTER & ELECTRONICS RETAIL—-0.3% Best Buy Co., Inc. (5,335 ) (149,007 ) GameStop Corp., Cl. A (6,965 ) (182,553 ) ) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—-0.3% PACCAR, Inc. (7,345 ) ) CONSUMER FINANCE—-0.1% Capital One Financial Corp. (1,940 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-1.0% Automatic Data Processing, Inc. (14,075 ) ) DIVERSIFIED BANKS—-0.3% SPDR S&P Regional Banking ETF (9,673 ) ) ELECTRICAL COMPONENTS & EQUIPMENT—-0.2% Emerson Electric Co. (5,545 ) ) FOOD DISTRIBUTORS—-0.2% United Natural Foods, Inc.* (5,680 ) ) GAS UTILITIES—-0.2% National Fuel Gas Co. (5,310 ) ) GENERAL MERCHANDISE STORES—-0.5% Target Corp. (7,615 ) ) HEALTH CARE EQUIPMENT—-1.2% ResMed, Inc. (6,650 ) (377,055 ) Varian Medical Systems, Inc.* (7,971 ) (614,803 ) Zeltiq Aesthetics, Inc.* (9,065 ) (210,489 ) Zimmer Biomet Holdings, Inc. (2,291 ) (227,405 ) ) HEALTH CARE FACILITIES—-0.2% Community Health Systems, Inc.* (8,845 ) ) - 22 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE TECHNOLOGY—-0.2% Cerner Corp.* (4,200 ) $ ) HOTELS RESORTS & CRUISE LINES—-0.1% Carnival Corp. (2,890 ) ) INDUSTRIAL MACHINERY—-0.7% Donaldson Co., Inc. (16,470 ) (464,125 ) Nordson Corp. (5,105 ) (308,495 ) ) INSURANCE BROKERS—-0.4% Aon PLC. (4,620 ) ) INTERNET RETAIL—-0.3% Expedia, Inc. (3,460 ) ) INTERNET SOFTWARE & SERVICES—-0.7% Cimpress NV* (1,985 ) (155,862 ) Constant Contact, Inc.* (11,025 ) (348,500 ) Zillow Group, Inc., Cl. C* (13,630 ) (279,415 ) ) IT CONSULTING & OTHER SERVICES—-0.4% Accenture PLC., Cl. A (3,880 ) ) LEISURE PRODUCTS—-0.2% Hasbro, Inc. (3,555 ) ) MANAGED HEALTH CARE—-0.2% Anthem, Inc. (1,910 ) ) MARKET INDICES—-0.8% iShares Russell 2000 Growth ETF (3,115 ) (387,880 ) Powershares QQQ Trust Series 1 (5,535 ) (576,360 ) ) OIL & GAS REFINING & MARKETING—-0.2% Phillips 66 (2,865 ) ) REGIONAL BANKS—-0.5% Cullen/Frost Bankers, Inc. (7,225 ) (345,788 ) Hancock Holding Co. (7,140 ) (171,074 ) ) RESTAURANTS—-0.5% Brinker International, Inc. (6,830 ) (339,724 ) Dunkin' Brands Group, Inc. (4,935 ) (194,242 ) ) SEMICONDUCTORS—-2.0% Analog Devices, Inc. (2,205 ) (118,761 ) Linear Technology Corp. (11,540 ) (493,104 ) Silicon Motion Technology Corp.# (9,325 ) (289,914 ) Taiwan Semiconductor Manufacturing Co., Ltd.# (13,600 ) (303,960 ) Texas Instruments, Inc. (18,812 ) (995,719 ) ) SPECIALTY CHEMICALS—-0.3% The Valspar Corp. (4,875 ) ) SYSTEMS SOFTWARE—-1.2% Check Point Software Technologies Ltd.* (5,075 ) (399,961 ) NetSuite, Inc.* (4,025 ) (279,214 ) - 23 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) Oracle Corp. (19,700 ) $ (715,307 ) ) TOBACCO—-0.3% Philip Morris International, Inc. (3,830 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.2% Fastenal Co. (4,295 ) ) TOTAL Common Stocks $ ) (Proceeds$19,933,828) REAL ESTATE INVESTMENT TRUST—-0.4% SHARES VALUE OFFICE REITS—-0.2% Boston Properties, Inc. (2,040 ) ) RETAIL REITS—-0.2% Simon Property Group, Inc. (1,255 ) ) TOTAL Real Estate Investment Trust $ ) (Proceeds$479,619) TOTAL (Proceeds $20,413,447) $ ) * Non-income producing security. # American Depositary Receipts. See Notes to Financial Statements - 24 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2016 COMMON STOCKS—95.8% SHARES VALUE BRAZIL—4.6% BREWERS—0.9% Ambev SA 49,435 $ 231,404 DATA PROCESSING & OUTSOURCED SERVICES—0.7% Cielo SA 21,290 181,161 INDUSTRIAL MACHINERY—0.7% WEG SA 47,228 182,790 MANAGED HEALTH CARE—0.6% Odontoprev SA 62,884 158,922 MULTI-LINE INSURANCE—0.9% BB Seguridade Participacoes SA 40,500 235,132 PAPER PRODUCTS—0.8% Suzano Papel e Celulose SA 49,681 198,214 TOTAL BRAZIL (Cost $1,581,394) CAYMAN ISLANDS—3.1% COMMODITY CHEMICALS—0.6% Green Seal Holdings Ltd. 49,000 163,533 INTERNET RETAIL—0.8% JD.com, Inc.#* 7,510 195,485 MOVIES & ENTERTAINMENT—0.3% IMAX China Holding, Inc.* (a) 13,100 83,797 RESTAURANTS—1.4% Gourmet Master Co., Ltd. 55,000 365,682 TOTAL CAYMAN ISLANDS (Cost $780,394) CHILE—0.7% BREWERS—0.7% Cia Cervecerias Unidas SA# 8,900 192,151 (Cost $184,289) CHINA—20.7% APPAREL ACCESSORIES & LUXURY GOODS—0.8% Li Ning Co., Ltd.* 464,000 214,085 CONSTRUCTION & ENGINEERING—1.9% China Communications Construction Co., Ltd. 190,206 169,905 China State Construction International Holdings Ltd. 201,568 325,516 CONSUMER ELECTRONICS—0.8% Haier Electronics Group Co., Ltd. 120,000 211,849 ELECTRONIC EQUIPMENT MANUFACTURERS—1.0% PAX Global Technology Ltd. 260,145 264,050 HEALTH CARE FACILITIES—0.6% Phoenix Healthcare Group Co., Ltd. 174,913 152,671 HOTELS RESORTS & CRUISE LINES—0.9% Ctrip.com International Ltd.#* 5,220 222,790 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—1.4% Huadian Power International Corp., Ltd. 246,000 147,381 Huaneng Renewables Corp., Ltd. 955,760 206,552 - 25 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CHINA—(CONT.) INDUSTRIAL CONGLOMERATES—1.0% China Everbright International Ltd. 244,299 $ 259,483 INTEGRATED OIL & GAS—0.9% China Petroleum & Chemical Corp. 421,423 238,083 INTERNET RETAIL—0.8% Vipshop Holdings Ltd.#* 15,362 197,248 INTERNET SOFTWARE & SERVICES—5.4% Alibaba Group Holding Ltd.#* 5,027 336,960 Tencent Holdings Ltd. 55,207 1,037,177 LIFE & HEALTH INSURANCE—1.8% China Life Insurance Co., Ltd. 77,047 187,199 Ping An Insurance Group Co., of China Ltd. 60,232 273,676 REAL ESTATE DEVELOPMENT—1.1% China Overseas Land & Investment Ltd. 97,033 284,131 WIRELESS TELECOMMUNICATION SERVICES—2.3% China Mobile Ltd. 54,230 597,769 TOTAL CHINA (Cost $6,075,567) COLOMBIA—1.3% CONSTRUCTION MATERIALS—0.8% Cementos Argos SA 77,541 215,201 PACKAGED FOODS & MEATS—0.5% Grupo Nutresa SA 17,945 128,690 TOTAL COLOMBIA (Cost $445,539) HONG KONG—2.6% DIVERSIFIED REAL ESTATE ACTIVITIES—0.5% China Resources Land Ltd. 56,000 138,839 FOOD RETAIL—0.8% China Resources Beer Holdings Company Ltd. 126,000 200,288 LIFE & HEALTH INSURANCE—1.3% AIA Group Ltd. 59,319 330,173 TOTAL HONG KONG (Cost $706,456) INDIA—11.6% AUTO PARTS & EQUIPMENT—1.4% Motherson Sumi Systems Ltd. 91,204 362,661 AUTOMOBILE MANUFACTURERS—0.8% Maruti Suzuki India Ltd. 3,253 197,928 CONSTRUCTION & ENGINEERING—1.0% Voltas Ltd. 59,010 250,852 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.9% Tata Motors Ltd.#* 9,105 227,443 CONSTRUCTION MATERIALS—0.8% Shree Cement Ltd. 1,264 200,232 DIVERSIFIED BANKS—2.4% Axis Bank Ltd. 41,465 252,277 - 26 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) DIVERSIFIED BANKS—(CONT.) HDFC Bank Ltd. 20,334 $ 373,530 OIL & GAS REFINING & MARKETING—0.9% Reliance Industries Ltd. 15,636 239,963 PHARMACEUTICALS—2.4% Aurobindo Pharma Ltd. 37,057 460,015 Sun Pharmaceutical Industries Ltd. 13,271 172,772 WIRELESS TELECOMMUNICATION SERVICES—1.0% Bharti Infratel Ltd. 46,089 247,609 TOTAL INDIA (Cost $2,830,774) INDONESIA—2.6% ALTERNATIVE CARRIERS—0.8% Tower Bersama Infrastructure Tbk PT* 451,912 208,671 DIVERSIFIED BANKS—1.2% Bank Rakyat Indonesia Persero Tbk., PT 355,369 293,082 HEALTH CARE FACILITIES—0.6% Mitra Keluarga Karyasehat Tbk PT 1,011,700 160,695 TOTAL INDONESIA (Cost $758,391) LUXEMBOURG—1.4% APPLICATION SOFTWARE—0.8% Globant SA* 6,720 204,422 PACKAGED FOODS & MEATS—0.6% Adecoagro SA* 12,150 144,828 TOTAL LUXEMBOURG (Cost $322,557) MALAYSIA—1.3% BROADCASTING—0.6% Astro Malaysia Holdings Bhd 223,000 150,143 CONSTRUCTION & ENGINEERING—0.7% IJM Corp., Bhd 219,100 182,459 TOTAL MALAYSIA (Cost $334,662) MEXICO—5.6% AIRPORT SERVICES—0.5% Grupo Aeroportuario del Pacifico SAB de CV 16,100 135,679 DIVERSIFIED REAL ESTATE ACTIVITIES—1.4% Corp Inmobiliaria Vesta SAB de CV 256,181 367,472 GAS UTILITIES—1.1% Infraestructura Energetica Nova SAB de CV 70,975 278,837 RESTAURANTS—1.2% Alsea SAB de CV 88,300 313,921 SPECIALIZED FINANCE—1.4% Unifin Financiera SAB de CV SOFOM ENR* 117,656 344,677 TOTAL MEXICO (Cost $1,442,496) - 27 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PERU—0.6% DIVERSIFIED BANKS—0.6% Credicorp Ltd. 1,589 $ 161,061 (Cost $227,631) PHILIPPINES—1.4% PACKAGED FOODS & MEATS—1.4% Universal Robina Corp. 90,051 365,850 (Cost $368,144) RUSSIA—2.1% DATA PROCESSING & OUTSOURCED SERVICES—0.7% QIWI PLC.# 14,610 188,615 FOOD RETAIL—1.4% Magnit PJSC(b) 2,281 89,521 X5 Retail Group NV*,(b) 13,833 255,911 TOTAL RUSSIA (Cost $695,486) SOUTH AFRICA—4.9% ASSET MANAGEMENT & CUSTODY BANKS—1.3% Brait SE* 32,589 339,790 CABLE & SATELLITE—2.2% Naspers Ltd. 4,467 564,722 OTHER DIVERSIFIED FINANCIAL SERVICES—0.6% FirstRand Ltd. 50,633 143,694 PHARMACEUTICALS—0.8% Aspen Pharmacare Holdings Ltd. 11,764 200,360 TOTAL SOUTH AFRICA (Cost $1,243,826) SOUTH KOREA—14.8% AUTOMOBILE MANUFACTURERS—0.9% Hyundai Motor Co. 2,023 225,115 BUILDING PRODUCTS—0.8% LG Hausys Ltd. 2,020 199,142 COMMODITY CHEMICALS—1.0% LG Chem Ltd. 988 245,343 COMPUTER & ELECTRONICS RETAIL—0.8% LOTTE Himart Co., Ltd.* 4,218 197,702 DIVERSIFIED BANKS—0.9% Shinhan Financial Group Co., Ltd. 7,538 241,792 HOUSEHOLD APPLIANCES—0.5% Cuckoo Electronics Co., Ltd.* 716 141,858 HOUSEHOLD PRODUCTS—1.3% LG Household & Health Care Ltd. 392 324,287 INDUSTRIAL MACHINERY—0.1% Viatron Technologies, Inc.* 1,187 23,022 INTERNET SOFTWARE & SERVICES—1.4% NAVER Corp. 685 358,426 PACKAGED FOODS & MEATS—1.1% CJ CheilJedang Corp. 849 290,042 - 28 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) PROPERTY & CASUALTY INSURANCE—1.3% Hyundai Marine & Fire Insurance Co., Ltd. 12,579 $ 337,977 SEMICONDUCTOR EQUIPMENT—0.5% Eo Technics Co., Ltd.* 1,207 126,059 SEMICONDUCTORS—4.2% Samsung Electronics Co., Ltd. 1,130 1,084,888 TOTAL SOUTH KOREA (Cost $4,134,322) SWITZERLAND—2.2% IT CONSULTING & OTHER SERVICES—2.2% Luxoft Holding, Inc.* 7,559 567,530 (Cost $308,601) TAIWAN—10.3% COMPUTER STORAGE & PERIPHERALS—1.1% Primax Electronics Ltd. 258,000 296,856 DIVERSIFIED BANKS—1.7% E.Sun Financial Holding Co., Ltd. 528,055 272,805 SinoPac Financial Holdings Co., Ltd. 609,544 163,138 ELECTRONIC EQUIPMENT MANUFACTURERS—1.0% Chroma ATE, Inc. 124,900 246,836 SEMICONDUCTORS—6.5% ASPEED Technology, Inc. 19,079 191,576 Chipbond Technology Corp. 186,000 262,538 eMemory Technology, Inc. 22,000 255,042 Sitronix Technology Corp. 108,000 319,166 Taiwan Semiconductor Manufacturing Co., Ltd. 150,000 642,891 TOTAL TAIWAN (Cost $2,849,009) THAILAND—2.0% CONSTRUCTION MATERIALS—0.8% The Siam Cement PCL 18,050 219,785 HIGHWAYS & RAILTRACKS—1.2% Airports of Thailand PCL. 28,200 300,063 TOTAL THAILAND (Cost $505,073) UNITED ARAB EMIRATES—0.7% DIVERSIFIED BANKS—0.7% Abu Dhabi Commercial Bank PJSC 109,448 181,170 (Cost $226,874) UNITED KINGDOM—1.3% AIRLINES—1.3% Wizz Air Holdings PLC.* (a) 12,718 344,377 (Cost $251,787) TOTAL COMMON STOCKS (Cost $26,273,272) - 29 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2016 (Continued) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE UNITED STATES—0.2% CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 43,241 $ 43,241 (Cost $43,241) Total Investments (Cost $26,316,513) (c) 96.0 % 24,710,346 Other Assets in Excess of Liabilities 4.0 % 1,023,755 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 1.6% of the net assets of the Portfolio. (b) Global Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 JS Kred SPV I, LLC. 6/26/15 $ % $ % Total $ 43,241 0.17 % (c) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $26,316,513, amounted to $1,606,167 which consisted of aggregate gross unrealized appreciation of $2,642,167 and aggregate gross unrealized depreciation of $4,248,334. See Notes to Financial Statements - 30 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS NOTE 1 — General: The Alger Funds II (the “Trust”) is a diversified open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in five funds—Alger Spectra Fund, Alger Green Fund, Alger Analyst Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A shares, Class C shares, Class I shares and Class Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I shares and Class Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the costs of its plan of distribution, if it maintains one, and transfer agency and sub- transfer agency services. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. - 31 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s - 32 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include foreign cash U.S. dollars and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of January 31, 2016 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 996,868,443 $ 996,793,560 — $ 74,883 Consumer Staples 348,004,021 348,004,021 — — Energy 39,232,194 39,232,194 — — Financials 103,385,431 103,385,431 — — Health Care 1,095,450,331 1,061,803,007 33,647,324 — Industrials 422,064,363 422,064,363 — — Information Technology 1,992,040,237 1,988,522,488 — 3,517,749 Materials 73,812,596 73,812,596 — — Telecommunication Services 27,918,396 27,918,396 — — Utilities 4,749,177 4,749,177 — — TOTAL COMMON STOCKS $ - 33 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 MASTER LIMITED PARTNERSHIP Financials 42,703,803 42,703,803 — — PREFERRED STOCKS Consumer Discretionary 2,227,288 — — 2,227,288 Health Care 19,609,304 — — 19,609,304 Information Technology 16,215,550 — — 16,215,550 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 102,681,073 102,681,073 — — SPECIAL PURPOSE VEHICLE Financials 2,715,111 — — 2,715,111 TOTAL INVESTMENTS IN SECURITIES $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 52,504,660 52,504,660 — — Consumer Staples 3,513,300 3,513,300 — — Industrials 36,545,309 36,545,309 — — Information Technology 70,490,465 70,490,465 — — Materials 10,778,208 10,778,208 — — TOTAL COMMON STOCKS $ $ — — Alger Green Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 18,890,778 $ 18,889,258 — $ 1,520 Consumer Staples 5,229,136 5,229,136 — — Financials 929,065 929,065 — — Health Care 8,065,629 8,065,629 — — Industrials 14,501,054 14,501,054 — — Information Technology 21,923,989 21,923,989 — — Materials 1,257,760 1,257,760 — — Utilities 2,023,206 2,023,206 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Consumer Discretionary 42,434 — — 42,434 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 34 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 1,755,704 $ 1,755,704 — — Energy 93,194 93,194 — — Financials 191,109 191,109 — — Health Care 1,135,851 1,135,851 — — Industrials 1,274,795 1,274,795 — — Information Technology 1,795,418 1,795,418 — — Materials 354,381 354,381 — — Telecommunication Services 134,922 134,922 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 63,179 63,179 — — REAL ESTATE INVESTMENT TRUST Financials 235,674 235,674 — — TOTAL INVESTMENTS IN SECURITIES $ $ — — Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 13,894,629 $ 13,894,629 — — Consumer Staples 4,730,684 4,133,032 597,652 — Energy 632,281 632,281 — — Financials 1,930,516 1,930,516 — — Health Care 14,542,367 14,542,367 — — Industrials 6,213,378 6,213,378 — — Information Technology 26,773,083 26,409,339 297,023 66,721 Utilities 89,349 89,349 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 995,502 995,502 — — PREFERRED STOCKS Health Care 618,961 — — 618,961 Information Technology 307,555 — — 307,555 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 1,259,107 1,259,107 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 159,212 — — 159,212 U.S. GOVERNMENT AGENCY OBLIGATIONS (EXCLUDING MORTGAGE-BACKED) • 24,998,765 — 24,998,765 — TOTAL INVESTMENTS IN SECURITIES $ - 35 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 3,324,006 3,324,006 — — Consumer Staples 939,794 939,794 — — Energy 229,630 229,630 — — Financials 1,596,827 1,596,827 — — Health Care 2,112,621 2,112,621 — — Industrials 1,886,800 1,886,800 — — Information Technology 6,590,176 6,590,176 — — Market Indices 964,240 964,240 — — Materials 381,859 381,859 — — Utilities 240,702 240,702 — — TOTAL COMMON STOCKS $ $ — — REAL ESTATE INVESTMENT TRUST Financials 470,850 470,850 — — TOTAL SECURITIES SOLD SHORT $ $ — — Alger Emerging Markets Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 3,872,429 $ 1,156,887 $ 2,715,542 — Consumer Staples 2,222,972 721,580 1,501,392 — Energy 478,046 — 478,046 — Financials 4,921,615 1,246,740 3,674,875 — Health Care 1,305,435 — 1,305,435 — Industrials 2,373,288 135,679 2,237,609 — Information Technology 6,564,193 1,297,527 5,266,666 — Materials 1,242,308 215,201 1,027,107 — Telecommunication Services 1,054,049 — 1,054,049 — Utilities 632,770 278,837 353,933 — TOTAL COMMON STOCKS $ $ $ — SPECIAL PURPOSE VEHICLE Financials 43,241 — — 43,241 TOTAL INVESTMENTS IN SECURITIES $ - 36 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Common Stocks Opening balance at November 1, 2015 $ 3,209,511 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 383,121 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 3,592,632 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 383,121 Alger Spectra Fund Preferred Stocks Opening balance at November 1, 2015 $ 36,227,853 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,824,289 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 38,052,142 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 1,824,289 - 37 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Spectra Fund Vehicle Opening balance at November 1, 2015 $ 2,715,111 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 2,715,111 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Green Fund Common Stocks Opening balance at November 1, 2015 $ 1,520 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 1,520 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – - 38 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Green Fund Preferred Stocks Opening balance at November 1, 2015 $ 42,434 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 42,434 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Common Stocks Opening balance at November 1, 2015 $ 59,454 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 7,267 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 66,721 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 7,267 - 39 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Preferred Stocks Opening balance at November 1, 2015 $ 892,192 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 34,324 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 926,516 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 34,324 Alger Dynamic Opportunities Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ — - 40 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Dynamic Opportunities Fund Vehicle Opening balance at November 1, 2015 $ 159,212 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 159,212 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Emerging Markets Fund Vehicle Opening balance at November 1, 2015 $ 43,241 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 43,241 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – The following table provides quantitative information about our Level 3 fair value measurements of our investments as of January 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. - 41 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 42 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Fair Value Valuation Unobservable January 31, 2016 Methodology Input Range Alger Spectra Fund Common Stocks $ 3,592,632 Income Discount Rate 22.5-40 % Approach Preferred Stocks $ 38,052,142 Income Discount Rate 10-40 % Approach Special Purpose Vehicle $ 2,715,111 Cost Purchase Price Cost Approach Alger Green Fund Common Stocks $ 1,520 Income Discount Rate 40 % Approach Preferred Stocks $ 42,434 Income Discount Rate 40 % Approach Alger Dynamic Opportunities Fund Common Stocks $ 66,721 Income Discount Rate 22.50 % Approach Preferred Stocks $ 926,516 Income Discount Rate 10-22.5 % Approach Rights $ 0 Cost Probability of 0 % Approach Success Special Purpose Vehicle $ 159,212 Cost Purchase Price Cost Approach Alger Emerging Markets Fund Special Purpose Vehicle $ 43,241 Cost Purchase Price Cost Approach The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On January 31, 2016 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of January 31, 2016, such assets are categorized within the ASC 820 disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Spectra Fund $ 124,012,228 $ 124,012,228 — — Alger Green Fund 4,945,078 4,945,078 — — Alger Dynamic Opportunities Fund 14,268,211 14,268,211 — — Alger Emerging Markets Fund 867,257 867,257 — — Alger Mid Cap Focus Fund 692,042 692,042 — — Total $ $ — — - 43 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended January 31, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions outstanding for the period ending January 31, 2016 NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or affiliates owned 5% or more of the company’s voting securities during all or part of the period ended January 31, 2016. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Value at October 31, Shares at Dividend January 31, Security 2015 Additions Reductions January 31, 2016 Income 2016 Alger Spectra Fund Common Stocks Choicestream Inc.* 178,292 — — 178,292 — $ 74,883 Preferred Stocks - 44 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Continued) Choicestream, Inc. 5,303,067 — — 5,303,067 — $ 2,227,288 Class A & Class B* Prosetta Biosciences, 2,912,012 — — 2,912,012 — $ 13,162,294 Inc.* Alger Green Fund Common Stocks Choicestream Inc.* 3,619 — — 3,619 — $ 1,520 Preferred Stocks Choicestream, Inc. 101,034 — — 101,034 — $ 42,434 Class A & Class B* Alger Dynamic Opportunities Fund Preferred Stocks Prosetta Biosciences, 41,418 — — 41,418 — $ 187,209 Inc.* Tolero Pharmaceuticals, 106,120 — — 106,120 — $ 320,069 Inc.* * Non-income producing security. - 45 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 46 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds II By /s/Hal Liebes Hal Liebes President Date: March 30, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: March 30, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: March 30, 2016 - 47 -
